DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the word “apparatus” in claim 1.
Specifically, claim 1 recites a “object information acquiring apparatus configured to detect…” This object information acquiring apparatus is understood as item 11 in Fig 3, according to paragraph 0008. The apparatus will be interpreted according to paragraphs 0048-0049 as a sensor such as a camera or radar that transmits object information to the ECU 10. Therefore the apparatus has sufficient material structure to perform the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 recites in part “collision avoidance breaking control”. The phrase should read “collision avoidance braking control”. For examination purposes, that is how the phrase will be interpreted. Appropriate action is required. Because the typo and its interpretation are obvious, no 35 U.S.C. § 112(b) antecedent basis rejection will be written for the phrase.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites, with the examiner’s comments in bold:
The driving support apparatus according to claim 1, wherein, 
said controller is configured to, in said direction determination processing,:
determine, based on said object information, whether or not said detected three-dimensional object is positioned in said detected lane, 
when it is determined that said detected three-dimensional object is positioned in said lane, determine that said steered direction is different from said collision avoidance direction (the antecedent to “said steered direction” in this claim is found in claim 1, which uses the phrase “a steered direction of said steered wheels by said lane deviation suppressing control”. In other words, the “said steered direction” is the steered direction of the lane deviation suppressing control system, i.e. the same lane the own vehicle has been traveling in. Yet this “steered direction” is not necessarily the best choice when it comes to collision avoidance. That is especially true when the object the system is seeking to avoid a collision with is in the same lane as the own vehicle. When that is the case, the system as defined in the present claim determines “that said steered direction is different from said collision avoidance direction”.), and 
when it is determined that said detected three-dimensional object is positioned outside said lane, determine that said steered direction is same as said collision avoidance direction.  
Claim 3 uses the term “collision avoidance” but also states that the object to be avoided may not be in the lane that the own vehicle is traveling in. But would there really be any collision avoidance determination at all to generate a collision avoidance direction if there was no object in the traveling lane of the own vehicle? The answer is not clear in the disclosure. Therefore, the claim lacks written description.
It seems that claim 3 as it depends on claim 1 is essentially saying: if there is an object in a neighboring lane then don’t change lanes and collide with it. And, if there is an object in the same lane as the own vehicle is traveling in, then change lanes. For how the claim will be interpreted, see the examiner’s comments in bold within each clause of the claim.
A great deal of adaptive cruise control art teaches that, if there is a slow moving vehicle ahead, pass it up, but only pass (i.e. change lanes) when it is safe to do so. A great deal of prior art also teaches blind-spot checking, in which a device will inhibit a lane change if there is a vehicle in a surrounding lane. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (US2017/0029026 A1).


Regarding claim 1, Okuda discloses:
A driving support apparatus comprising: 
an object information acquiring apparatus configured to detect 
a three- dimensional object present in front of an own vehicle (see Okuda, Fig. 2 and paragraph 0044) and 
a lane on which said own vehicle is travelling (see Okuda, Fig. 2 and paragraph 0044) and
to acquire information indicating said detected three-dimensional object and lane as object information (see Okuda, Fig. 2 and paragraph 0044); and 
a controller (see Fig. 1, item 10) configured to 
perform collision avoidance braking control for automatically applying braking force to said own vehicle when it is determined, based on said object information, that said own vehicle is highly likely to collide with said detected three-dimensional object (see paragraphs 0039 and 0043) and 
lane deviation suppressing control for automatically changing a steered angle of steered wheels of said own vehicle such that said own vehicle travels in said lane when a deviation suppressing control performing condition is satisfied (see Fig. 7, S13), 
said deviation suppressing control performing condition being 
a condition satisfied when it is determined, based on said object information, that said own vehicle is highly likely to deviate from said detected lane (see paragraphs 0052-0055. Lane deviation suppression works when the vehicle deviates from the lane) and/or 
a condition satisfied when it is determined, based on said object information, that said own vehicle has deviated from said detected lane (see Fig. 2 and paragraph 0044.), 
wherein, said controller is configured to: 
when said deviation suppressing control performing condition is satisfied in a case when it is determined that said own vehicle is highly likely to collide with said detected three-dimensional object, execute direction determination processing for determining whether or not a steered direction of said steered wheels by said lane deviation suppressing control is [the] same as a collision avoidance direction toward which said own vehicle will avoid colliding with said three-dimensional object (in one broad reasonable interpretation this clause means: when lane deviation suppressing control has been activated, determine whether the “steered direction” of the “lane deviation suppressing control” (i.e. when staying in the same lane) is a “collision avoidance direction”. With that in mind, see Okuda, Fig. 2 and paragraphs 0044-0045. The system basically asks: can I swerve around the object without changing lanes? If not, I’d better swerve into another lane), 
when it is determined that said steered direction is different from said collision avoidance direction, stop said lane deviation suppressing control and perform said collision avoidance braking control (in one broad reasonable interpretation this clause means: if staying in the same lane as the host vehicle has been in is NOT the best lane to be in (i.e. when saying in the “steered direction” is different from the “collision avoidance direction”) then allow the vehicle to take the “collision avoidance direction” (i.e. allow the vehicle to change lanes). With that in mind, see Okuda, Fig. 7, Yes out of S11, S12, and paragraphs 0066 and 0067.), and 
when it is determined that said steered direction is [the] same as said collision avoidance direction, perform both of said collision avoidance braking control and said lane deviation suppressing control (see Okuda, Fig. 7, No out of S11, S13, and paragraphs 0066 and 0067.).  


Regarding claim 3, Okuda discloses the driving support apparatus according to claim 1.
Okuda further discloses:
driving support apparatus wherein
said controller is configured to, in said direction determination processing,:
determine, based on said object information, whether or not said detected three-dimensional object is positioned in said detected lane (see Okuda paragraphs 0005 and 0009. In paragraph 0009 the sensors detect an obstacle. Then determine if a collision will take place. In other words, the obstacle may not generate a collision), 
when it is determined that said detected three-dimensional object is positioned in said lane, determine that said steered direction is different from said collision avoidance direction (the antecedent to “said steered direction” in this claim is found in claim 1, which uses the phrase “a steered direction of said steered wheels by said lane deviation suppressing control”. In other words, the “said steered direction” is the steered direction of the lane deviation suppressing control system, i.e. the same lane the own vehicle has been traveling in. Yet this “steered direction” is not necessarily the best choice when it comes to collision avoidance. That is especially true when the object the system is seeking to avoid a collision with is in the same lane as the own vehicle. When that is the case, the system as defined in the present claim determines “that said steered direction is different from said collision avoidance direction”. With all that in mind, see Okuda, Fig. 7 “No” out of S11), and 
when it is determined that said detected three-dimensional object is positioned outside said lane, determine that said steered direction is same as said collision avoidance direction (see Okuda, Fig. 7 “Yes” out of S11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Fu (US2015/0149039 A1).

Regarding claim 2, Okuda teaches the driving support apparatus according to claim 1.
Okuda further teaches:
A driving support apparatus further comprising 
a steering index value detector for detecting steering related values having correlation with force input to a steering wheel by a driver of said own vehicle, wherein (see paragraph 0030), 
Yet Okuda does not further teach:
A driving support apparatus further comprising 
a steering index value detector for detecting steering related values having correlation with force input to a steering wheel by a driver of said own vehicle, wherein, 
said controller is configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance breaking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver, 
said controller further sets said steering related thresholds to first steering related thresholds, and 
when it is determined in said direction determination processing that said steered direction is same as said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds.  
However, Fu teaches:
A driving support apparatus further comprising 
said controller is configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance breaking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver (in one broad reasonable interpretation, the above two clauses mean: when a driver inputs a force on the steering wheel that is “more than or equal to” a threshold value, the system will “perform steering override…to prioritize [the] steering operation by said driver,” meaning the system will allow the driver’s steering input to be applied to the steering system. With that in mind, see Fu, paragraphs 0035-0036), 
said controller further sets said steering related thresholds to first steering related thresholds (see Fu, paragraphs 0035-0036), and 
when it is determined in said direction determination processing that said steered direction is same as said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds (the antecedent to “said steered direction” in this claim is found in claim 1, which uses the phrase “a steered direction of said steered wheels by said lane deviation suppressing control”. In other words, the “said steered direction” is the steered direction of the lane deviation suppressing control system. One broad reasonable interpretation of this clause is: allow the driver to overcome the steering suppression if the driver really pulls on the steering wheel. But, if the system determines that suppressing lane deviation is the best course of action during collision avoidance, the system will make it harder for the driver to swerve. This will be accomplished by setting the threshold for steering wheel force input by the driver higher than it otherwise would be. With that in mind, see Fu, paragraphs 0035-0036 for increasing the torque threshold for switching off lane keeping assist depending on the surrounding conditions of the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Okuda, to add the additional features of a driving support apparatus further comprising a steering index value detector for detecting steering related values having correlation with force input to a steering wheel by a driver of said own vehicle, wherein, said controller is configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance breaking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver, said controller further sets said steering related thresholds to first steering related thresholds, and when it is determined in said direction determination processing that said steered direction is same as said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds, as taught by Fu. The motivation for doing so would be to have a situationally aware lane keeping assistant to increase driving safety, as recognized by Fu (see 0011). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Okuda and Fu fit together very well. Okuda, paragraph 0048, teaches a lane keeping system that maintains the lane set by the driver. The paragraph implies that the system assist’s the driver’s own steering operation. As stated in Okuda paragraph 0003, these systems are well known in the art. It is also well known that, as with a variety driver support systems such as automatic lane keeping, cruise control, and various types of autonomy, a driver can turn off the system by applying the brake or pulling on the steering wheel. This has been true of cruise control for several decades. Paragraph 0030 of Okuda also implies that the driver can override the system. Therefore, turning off an automatic driving function of a vehicle based on a driver steering or braking input would not be new. Therefore, combining Okuda with art that teaches this would make an obvious combination. But does the prior art also teach, as the last bullet of the present claim does, that a driver input to the steering wheel to override the automatic lane keeping becomes higher when the vehicle’s controller determines that it is best for the vehicle to stay in its own lane? Yes, that is in the prior art. See the Fu citations above.

Regarding claim 4, Okuda and Fu teach the driving support apparatus according to claim 2.
Okuda further teaches:
A driving support apparatus wherein, 
said controller is configured to, in said direction determination processing,: 
determine, based on said object information, whether or not said detected three-dimensional object is positioned in said detected lane (see Okuda paragraphs 0005 and 0009. In paragraph 0009 the sensors detect an obstacle. Then determine if a collision will take place. In other words, the obstacle may not generate a collision), 34
when it is determined that said detected three-dimensional object is positioned in said lane, determine that said steered direction is different from said collision avoidance direction (the antecedent to “said steered direction” in this claim is found in claim 1, which uses the phrase “a steered direction of said steered wheels by said lane deviation suppressing control”. In other words, the “said steered direction” is the steered direction of the lane deviation suppressing control system, i.e. the same lane the own vehicle has been traveling in. Yet this “steered direction” is not necessarily the best choice when it comes to collision avoidance. That is especially true when the object the system is seeking to avoid a collision with is in the same lane as the own vehicle. When that is the case, the system as defined in the present claim determines “that said steered direction is different from said collision avoidance direction”. With all that in mind, see Okuda, Fig. 7 “No” out of S11), and 
when it is determined that said detected three-dimensional object is positioned outside said lane, determine that said steered direction is same as said collision avoidance direction (see Okuda, Fig. 7 “Yes” out of S11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huelson (US2014/0297172 A1) teachings relate to at least claim 3 of the present application. It seems that claim 3 as it depends on claim 1 might be saying: if there is an object in a neighboring lane then don’t change lanes and collide with it. And, if there is an object in the same lane as the own vehicle is traveling in, then change lanes. A great deal of adaptive cruise control art teaches that, if there is a slow moving vehicle ahead, pass it up, but only pass (i.e. change lanes) when it is safe to do so. A great deal of prior art also teaches blind-spot checking, in which a device will inhibit a lane change if there is a vehicle in a surrounding lane. One publication that puts these together is Huelson. Huelson teaches a vehicle system that, when an object is identified in the same lane as the own vehicle, it will prevent the own vehicle from swerving into a neighboring lane when that lane has another vehicle in it. This way, the own vehicle will not collide with the neighboring vehicle. Yet, the own vehicle may find that, if a right lane is not open to swerve into, a left lane may be open. For that, see Fig. 5 and paragraphs 0045-0046. See also paragraph 0004 a system for “intervening in the longitudinal control of the vehicle” by “initiating a braking procedure” when there is a “critical situation” in order to “avoid accidents”. This discussion builds on paragraph 0002’s discussion of engaging in longitudinal braking and potentially executing an “evasive maneuver” in order to avoid an “imminent collision”. The point being made by Huelson, well beyond a preponderance of evidence standard, is that there is an object in the lane of the host vehicle. See also paragraph 0048. 
Kondo et al. (JP2007/099237 A) teaches slowing down and even stopping when an obstacle is in the lane of the own vehicle. Yet the own vehicle can also pass when possible. 
Keller et al. (US2018/0046191 A1) determining safe overtaking maneuvers, or maintaining the own vehicle’s own lane. 
Chiba (US2019/0291747 A1) teaches a lane keeping system with driver override. 
Panse (US2019/0061769 A1) teaches a lane keeping system with driver override.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665